Hirl, C. J. Mrs. Beck, the beneficiary in a policy upon the life of her husband, Jas. W. Beck, brought suit against the appellant life insurance company upon the same, and the trial resulted in the court directing a verdict in favor of the plaintiff therein, and the insurance company has appealed. There was a written application for insurance, which contained the following agreement; “The truthfulness of each statement above made or contained, by whomsoever written, is material to the risk,, and is the sole basis of the contract with the said company; that I hereby warrant each and every statement herein made or contained to be full, complete and true.” A question is raised as to whether all of the questions are fully answered. The fourth question and answer read as follows; “That I have never had or been afflicted with any sickness, disease, ailment, injury or complaint, except rheumatism three years ago.” Under the line whereon the words “except rheumatism three years ago” is written, there is printed in fine type the following; “Duration, whether trivial or otherwise — if rheumatism, state whether muscular, sciatic or inflammatory.” This requirement was not complied with, there being two lines left blank which were intended for this answer. The effect of not answering questions was recently considered in Security Mutual Ins. Co. v. Berry, 81 Ark. 92. But beyond this question was the question of the warranty. There was some testimony that the above statement in regard to the health of Mr. Beck was true. His wife testified that for the seventeen years of their married life he had had no sickness whatever until a short time before he was killed, when he was sick and called in a doctor. This was after the policy was issued. On the other hand, there was some testimony tending to prove that he had been ill, and that his sickness had been of such a nature that it might have affected his risk as a subject of insurance. Where the matter inquired of would affect the question of the assumption by the company of the risk, then the warranty is material, notwithstanding the death may have been from the accident or other cause totally disconnected with the question inquired of. It goes in such instance to the validity of the contract itself. The effect of these warranties has been fully considered in the cases of Providence Life Assurance Society v. Reutlinger, 58 Ark. 528; Franklin Life Ins. Co. v. Galligan, 71 Ark. 295; Mutual Reserve, etc., Assn. v. Cotter, 72 Ark. 620. Opinion delivered October 7, 1907. There was a question of fact in this case which should have gone to the jury, and the court erred in giving a peremptory instruction. Reversed and remanded.